DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s amendment submitted on 06/25/2018 and remarks submitted on 01/05/2022 are acknowledged.
Claims 1-11 and 13 are pending.
Claims 12 and 14-17 are cancelled.
Claims 7-11 and 13 are withdrawn.
Claims 1-6 have been examined on the merits.
Applicant’s election without traverse of Group I, claims 1-6, drawn to an enzyme complex comprising multiple enzymes and a cellulose-binding protein, filed on 01/05/2022, is acknowledged.
Claims 7-11 and 13 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
This application, U.S. Application number 16/065,896, is a national stage entry of International Application Number PCT/KR2016/003389 filed on 04/01/2016, which  
claims for priority under 35 U.S.C. 119(a)-(d) to the foreign application KOREA 10-2015-0184782 filed on 12/23/2015.
Examiner notes that the filing date of the priority document is not perfected. According to MPEP 706.02(b)(1)(C), the filing date of the priority document is not perfected unless applicant has filed a certified priority document in the application and an English language translation when the document is not in English (see 37 CFR 1.55(g)).

Drawings
The drawings submitted on 06/25/2018 have been reviewed. The color drawings are objected to, because color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Please see MPEP 608.02, VIII. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claim 1 is objected to due to the recitation of “An enzyme complex which the following … are combined”.  It is suggested to change the phrase to “An enzyme complex in which the following … are combined”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. 
(Convenient purification method and efficient degradation of red algal biomass by protein complexes comprising various hydrolytic enzymes, Advantaged Biomass R&D Center Workshop, Jan. 23, 2015, cited in IDS) in view of Han et al. (KR 10-1367348B, 2014, cited in the IDS, its machine-translated English version is attached) and Kang-2 et al. (Journal of Biotechnology, 192: 108-113, published on Oct. 2, 2014, cited in IDS), as evidenced by Jin et al. (Marine Drugs, 2021, 271: 1-13) and Han-2 et al. (KR 20110044410, 2011, cited in IDS, its machine-translated English version is attached). 
Kang et al. teach an enzymatic complex for digesting agar in red algal biomass to fermentable mono-sugars for producing bioenergy/biomolecules, comprising: chimeric beta-agarase (cAgaB), chimeric kappa-carrageenase (cCgkA), chimeric neoagarobiose hydrolase (cAhgA), whose catalytic domains are respectively fused to a dockerin module, and that a mini cellulose-binding protein miniCbpA is assembled with the chimeric enzymes into the enzyme complex for docking the enzymes to the miniCbpA scaffold and for allowing CBM purification; wherein the enzyme complex has synergistic activity in degradation of red algae agar substrates and the activity is enhanced 3.7 fold compared to the corresponding enzymes alone (abstract in page “68”; and the abstract, conclusion, and introduction in the presentation page, Figs. 1, 3 and 5). Examiner notes that the neoagarobiose hydrolase cAhgA taught by Kang is a synonym of the anhydro-galactosidase recited in the claim, as evidenced by Jin et al. (page 2/lines 3-4) and by the disclosure of the specification (para 0063).
The enzyme complex of Kang et al. differs from the claimed enzyme complex in that Kang et al. is silent about specific type of dockerin module fused to the enzymes and do not expressively teach the dockerin module of endo-beta-1, 4 –glucanase-B. 
It would have been obvious to fuse the dockerin module of endo-beta-1, 4 –glucanase-B with the beta-agarase (cAgaB), kappa-carrageenase (cCgkA), and anhydro-galactosidase (cAhgA) for forming the enzyme complex of Kang et al., where the chimeric enzymes are assembled with the mini cellulose-binding protein miniCbpA through interaction between the dockerin module and miniCbpA, because it had been well known in the art that the dockerin module of endo-beta-1, 4 –glucanase-B is effective at interacting with the mini cellulose-binding protein and assembling the enzymes with the mini cellulose-binding protein to form an enzyme complex.  In support, Han et al. teach a similar enzyme complex for a similar application, i.e. for digesting agars (paragraphs 0001-0007, Example 3), wherein the enzyme complex comprises a chimeric beta-agarase and a mini cellulose-binding protein A, wherein the beta-agarase (cAgaB) in the chimeric beta-agarase is fused to a dockerin module of endo-beta-1, 4 –glucanase-B (Examples 1-5, paragraphs 0037/lines 1-4, 0054/lines 1-4, Claims 11, 14). Further in support, Kang-2 et al. teach a similar enzyme complex for a similar application, i.e. digesting red algae substances, carrageenan, comprising a chimeric kappa-carrageenase (cCgkA) and a mini cellulose-binding protein A (miniCbpA), wherein the kappa-carrageenase in the chimeric beta-agarase is fused to a dockerin module, and the chimeric enzyme is docketed on the miniCbpA scaffold through interaction between the dockerin module and miniCbpA, which generates synergistic activity in degrading carrageenan (abstract), wherein the dockerin module is the dockerin module of celluosomal cellulase EngB of C. cellulovorans (page 110, right column, paragraph 4/lines 2-6; Fig. 1). Examiner notes that the EngB is a synonym of the endo-b-1,4-glucanase-B recited in the claim 1, as evidenced by Han-2 et al. (front page, Technical field, last full paragraph/line 4).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (Advantaged Biomass R&D Center Workshop, Jan. 23, 2015, cited in IDS) in view of Han et al. (KR 10-1367348B, 2014, cited in the IDS) and Kang-2 et al. (Journal of Biotechnology, 192: 108-113, published on Oct. 2, 2014, cited in IDS), as applied to Claim 1, further in view of Foong et al. (Journal of General Microbiology, 1991, 137:1729-1 736). 
The teachings of Kang et al., Han et al., and Kang-2 et al. are described above.
Regarding Claim 5, Kang et al., Han et al., and Kang-2 do not teach that the endo-beta-1,4-glucanase-B has the amino acid sequence of SEQ ID NO: 4 as defined in Claim 5. However, it would have been obvious to fuse the dockerin module of endo-beta-1, 4 –glucanase-B having the claimed SEQ ID NO: 4 sequence to the beta-agarase, kappa-carrageenase and anhydro-galactosidase, respectively, for forming the enzyme complex of Kang et al., where the assembling is based on the interaction between the dockerin module and miniCbpA, because it had been known in the art that the endo-beta-1, 4 –glucanase-B having the claimed SEQ ID NO: 4 sequence is the same enzyme as the endoglucanase EngB from Clostridium cellulovorans, as supported by Foong et al., who revealed the entire amino acid sequence of the enzyme EngB from Clostridium cellulovorans (abstract, Fig. 1), which is substantially the same as the claimed SEQ ID NO: 4 sequence (Note: the amino acid sequence alignment shows 99.8% identity between the claimed endo-beta-1, 4 –glucanase-B and the EngB taught by Foong et al.). Furthermore, it had been well known in the art that the EngB from Clostridium cellulovorans is effective at interacting with the mini cellulose-binding protein for assembling the enzymes with the mini cellulose-binding protein to form an enzyme complex, as supported by Kang-2 et al. (whose teachings are described above).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (Advantaged Biomass R&D Center Workshop, Jan. 23, 2015, cited in IDS) in view of Han et al. (KR 10-1367348B, 2014, cited in the IDS) and Kang-2 et al. (Journal of Biotechnology, 192: 108-113, published on Oct. 2, 2014, cited in IDS), as applied to Claim 1, further in view of Han-3 et al. (KR 20110045975, 2011, cited in IDS, its machine-translated English version is attached). 
The teachings of Kang et al., Han et al., and Kang-2 et al. are described above.
Regarding Claim 6, Kang et al. do not expressively teach that the mini cellulose-binding protein A has the amino acid sequence of SEQ ID NO: 5 as defined in Claim 6. However, it would have been obvious to assemble the mini cellulose-binding protein A (miniCbpA) having the claimed SEQ ID NO: 5 sequence with the chimeric enzymes (beta-agarase, kappa-carrageenase and anhydro-galactosidase) for forming the enzyme complex of Kang et al., where the assembling is based on the interaction between the miniCbpA and dockerin module, because it had been well known in the art that the miniCbpA having the claimed SEQ ID NO: 5 sequence is effective at interacting with the dockerin module for assembling the enzymes into an enzyme complex. In support, Han-3 et al. teach a miniCbpA having the amino acid sequence of “SEQ ID NO: 5” (see Claim 6 and paragraph 19  of Han-3 et al.), which is substantially the same as the claimed SEQ ID NO: 5 sequence (Note: the amino acid sequence alignment shows 99.8% identity between the claimed miniCbpA and the miniCbpA taught by Han-3).  Han-3 et al. further teach a cellulosome/mini-cellulosome, i.e. an enzyme complex, produced by the recombinant vector in transformants for digesting biomass and bioenergy production, in which the mini cellulose-binding protein A/miniCbpA interacts with the dockerin module of endo-beta-1,4-glucanase B, fused to the chimeric endo-beta-1,4-glucanase E, to form the enzyme complex/cellulosome (abstract and paragraphs 2, 7-12, and 47).   
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653